DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 02/16/2021 has been entered. Claim 5 has been cancelled. Claims 1-4, and 6-11 are pending in the Application.

Response to Arguments
Applicant's arguments filed 02/16/2021 with respect to the prior art rejections have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant argues that the cited art Yap fails to teach among other things “a piece of equipment having an equipment data bus; a plurality of tools interchangeably usable with the piece of equipment, the plurality of tools including a first tool with a first tool data bus and a second tool with a second tool data bus which is different than the first tool data bus; and an interface module for alternatively coupling the equipment data bus to one of the first and second tool data buses.” The Applicant submits that the signal line paths in Yap are selected and set at the manufacturing stage to correspond to the desired socket and thereafter are not changed. The Examiner respectfully disagrees. Yap explicitly teaches connecting to two different sockets as shown in figure 1A and 1B interchangeably. Contrary to Applicant’s submission that the signal line paths are selected at the manufacturing stage, Yap discloses that the control of the switching is controlled by switching module 120 as needed when connecting to different type of sockets (see para 0023, the selectively-switchable bus connecting device of the invention 100 is capable of switching the connections of a first group of signal connecting points in a user-specified mapping manner to a second group of signal connecting points). Yap also discloses among other things a piece of equipment having an equipment data bus (chip device 10 having data bus 11-15); a plurality of tools interchangeably usable with the piece of equipment, the plurality of tools including a first tool with a first tool data bus and a second tool with a second tool data circuit board 20 having data bus 21-25 and circuit board 30 having data bus 31-35) and an interface module for alternatively coupling the equipment data bus to one of the first and second tool data buses (see figure 2, interface module 100 for connecting ports on the first connecting side 121 to ports on the second connecting side 122). Therefore, Yap does disclose all the limitations as claimed.
Regarding claim 8, Applicant submits Yap contemplates mapping signal lines at a manufacturing stage to pair a chip to a desired socket of an external circuit board, and thereafter not changing the mapping of signal lines. The Examiner respectfully disagrees. The figure 1A and 1B of Yap shows changing the mapping of signal lines. Contrary to Applicant’s submission that the mapping of signal lines is at the manufacturing stage. Yap discloses that the control of the mapping of signal lines is performed as needed by switching module 120 when connected to different type of sockets (see para 0023, the selectively-switchable bus connecting device of the invention 100 is capable of switching the connections of a first group of signal connecting points in a user-specified mapping manner to a second group of signal connecting points).
Based on the reasoning above, the rejection should be maintained. Please see below for the detailed rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yap et al US publication US 20060136651.

Regarding claim 1, Yap teaches a system (see figure 1A and 1B) comprising:
A piece of equipment having an equipment data bus (chip device 10 having data bus 11-15);
A plurality of tools interchangeably usable with the piece of equipment, the plurality of tools including a first tool with a first tool data bus and a second tool with a second tool data bus which is different than the first tool data bus (circuit board 20 having data bus 21-25 and circuit board 30 having data bus 31-35).
an interface module for alternatively coupling the equipment data bus to one of the first and second tool data buses, the interface module including a plurality of first signal line ports to which signal lines of the equipment data bus are connectable, and to second signal line ports to which signal lines of the first and second tool data buses are connectable (see figure 2, interface module 100 for connecting ports on the first connecting side 121 to ports on the second connecting side 122), 
the interface module comprising at least one connecting device configured to establish at least one connection between a first signal line port of the plurality of the first signal line ports and a second signal line port of the plurality of second signal line ports for coupling the equipment data bus to the first tool data bus (switching module 120, see para 0020, The switching module 120 is capable of being controlled by the switching control parameters 201 specified by the parameter setting module 110 to switch the connections between the multiple connecting points on the first connecting side 121 and the multiple connecting points on the second connecting side 122 in a user-desired mapping manner), and
wherein the first signal line port connected to the second signal line port is alternately connectable via the at least one connecting device to at least one other second signal line for coupling see figure 1A shows that the top left port of 100 is connectable to the top right port connected to signal line of bus 21, see figure 1B shows the top left port is alternately connectable to the bottom right port connected to signal line of bus 35 which is different from signal line of bus 21).

Regarding claim 2, Yap further teaches in which the alternating connection of first signal line ports and second signal line ports is automatically controllable (see para 0020, The switching control parameters 201 can be specified by means of, for example, hardware reset straps, bonding selections, or software/firmware code, to name just a few e.g. software controller is construed as automatically controllable).

Regarding claim 3, Yap further teaches  the interface module is configured to receive data relating to the alternating connection of first signal line ports and second signal line ports from an external data source (see para 0019, the switching control parameters 201 can be either externally inputted to the selectively-switchable bus connecting device of the invention 100).

Regarding claim 8, Yap teaches a method for coupling data buses via an interface module (see figure 2, interface module 100 for connecting ports on the first connecting side 121 to ports on the second connecting side 122), the method comprising: 
connecting signal lines of at least a first data bus to first signal line ports of the interface module (see figure 1A shows that the top left port of 100 11); 
connecting signal lines of a second data bus to second signal line ports of the interface module (see figure 1A shows that the top right port of 100 is connected to signal line of bus 21); 
see para 0020, The switching module 120 is capable of being controlled by the switching control parameters 201 specified by the parameter setting module 110 to switch the connections between the multiple connecting points on the first connecting side 121 and the multiple connecting points on the second connecting side 122 in a user-desired mapping manner); and
thereafter, disconnecting the signal lines of the second data bus from the second signal line ports of the interface module (see figure 1A and 1B shows that when the first circuit board 20 is replaced with circuit board 30, the signal lines 21-25 is disconnected).
Connecting signal lines of a third data bus which is different from the second data bus to the second signal line ports of the interface module (see figure 1A and 1B shows that when the first circuit board 20 is replaced with circuit board 30, the signal lines 31-35 is connected).
changing the connection to operatively transmit data or signals between the first data bus and the third data bus, in that the first signal line port connected to the second signal line port is connected to another second signal line port to which a signal line of the third data bus is connected (see figure 1B shows the top left port is alternately connectable to the bottom right port connected to signal line of bus 35 which is different from signal line of bus 21).

Regarding claim 9, Yap further teaches the changing of the connection takes place automatically (see para 0020, The switching control parameters 201 can be specified by means of, for example, hardware reset straps, bonding selections, or software/firmware code, to name just a few e.g. software controller is construed as automatically changing).

see para 0019, the switching control parameters 201 can be either externally inputted to the selectively-switchable bus connecting device of the invention 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yap as applied to claims above, and further in view of Cho et al US publication US 20110294359.

Regarding claim 4, Yap teaches all the features with respect to claim 1 as outlined above.
Yap further teaches the interface module further comprising at least one control unit (see figure 2, parameter setting module 110).
But, Yap fails to teach the interface module comprising at least one interface for data transmission.
However, Cho teaches an interface for a switch for data transmission in which a data transmission connection can be established to a device comprising one of the data buses (see figure 19 shows that switch 610 having an interface switch control for data transmission with NIF transceiver for controlling the switching of NIF bus, see para 0140).

The motivation for doing so is to provide the bus device the ability to control the switching thus enhancing the operability of the system.

Regarding claim 6, Yap teaches all the features with respect to claim 5 as outlined above.
But, Yap fails to teach the piece of equipment, the first tool and/or the second tool is configured to transmit data to the interface module relating to the alternating connection of first signal line ports and second signal line ports.
However, Cho teaches a device that transmit data to a switch relating to alternating connection of the switch (see figure 19 and para 0140, the controller 630 corresponding to the controller 220 of FIG. 2 can detect that the connected external device 500 conforms to the NIF scheme, and output the control signal to the switch 610 corresponding to the switch 240 of FIG. 2 to interface with the external device 500 in the NIF manner).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Yap and further incorporate sending data relating to switching the ports to the interface module by the device.
The motivation for doing so is to provide the bus device the ability to control the switching thus enhancing the operability of the system.

Regarding claim 7, Cho further teaches the piece of equipment, the first tool and/or the second tool comprises at least one data memory for storing data, which is configured for establishing a data transmission connection between the interface module and the device (see figure 19 and para 0140, the controller 630 can output a control signal to the switch 610 and memory for storing data is inherently in the controller 630 for caching data related to the signaling by the controller).

Regarding claim 11, Yap teaches all the features with respect to claim 10 as outlined above.
But, Yap fails to teach the interface module at least partially receives data via at least one interface for data transmission.
However, Cho teaches an interface for a switch for data transmission in which a data transmission connection can be established to a device comprising one of the data buses (see figure 19 shows that switch 610 having an interface switch control for data transmission with NIF transceiver for controlling the switching of NIF bus, see para 0140).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the interface module of Yap and further incorporate interface and data transmission to the bus device to control the switching of the ports.
The motivation for doing so is to provide the bus device the ability to control the switching thus enhancing the operability of the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185